USCA4 Appeal: 22-1588      Doc: 9         Filed: 08/01/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1588


        In re: JEFFREY BRIAN COHEN,

                            Petitioner.



                      On Petition for Writ of Mandamus. (1:14-cr-00310-GLR-1)


        Submitted: July 28, 2022                                          Decided: August 1, 2022


        Before KING and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Jeffrey Brian Cohen, Petitioner Pro Se. Stephanie Williamson, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
        Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1588        Doc: 9       Filed: 08/01/2022      Pg: 2 of 3




        PER CURIAM:

               Jeffrey Brian Cohen petitions for a writ of mandamus seeking an order directing the

        district court to schedule a hearing to adjudicate the interest of IDG Companies, LLC, in

        property seized and/or forfeited during the course of Cohen’s criminal prosecution. We

        conclude that Cohen is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Mandamus relief is available only when the

        “petitioner has shown a clear and indisputable right to the requested relief” and “has no

        other adequate means to attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795

        (cleaned up).

               Upon review of Cohen’s petition and the district court’s docket, we conclude that

        Cohen fails to demonstrate a clear and indisputable right to the specific relief he seeks.

        Moreover, insofar as Cohen’s petition could be liberally construed to allege unreasonable

        delay by the district court in ruling on IDG’s January 2019 petition and Cohen’s April 2022

        motion to renew that petition, we conclude that the present record does not reveal undue

        delay in the district court. *




               *
                In reaching this conclusion, we rely in part on the district court’s July 2020 ruling
        on Cohen’s motion for entry of default, which Cohen did not appeal. See In re Lockheed
        Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007) (recognizing that mandamus “may not be
        used as a substitute for appeal”).

                                                     2
USCA4 Appeal: 22-1588      Doc: 9        Filed: 08/01/2022     Pg: 3 of 3




              Accordingly, we deny the petition for writ of mandamus. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                    3